       Case 1:19-cv-00860-WJ-SCY Document 36 Filed 12/03/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                                _____________________

MESHA GERKEN, BRENDAN STARKEY,
and HEATHER STARKEY,

       Plaintiffs,

v.                                                                       1:19-cv-860-WJ-SCY

DOMENIC CHARLES MILES and
PROGRESSIVE DIRECT INSURANCE COMPANY,
d/b/a PROGRESSIVE NORTHERN INSURANCE COMPANY,

       Defendants.

                        ORDER DENYING AS MOOT
            DEFENDANT CHARLES MILES’ MOTION TO CONSOLIDATE

       THIS MATTER is before the Court on Defendant Domenic Charles Miles’ (“Defendant’s)

Motion to Consolidate (Doc. 14). Having reviewed the parties’ briefing and considered the

applicable law as well as the procedural developments in this case, the Court finds that the Motion

is now moot and, as such, is DENIED as moot.

       Defendant sought to consolidate this matter with Progressive Direct Insurance Company,

d/b/a Progressive Northern Insurance Company, Plaintiff vs. Mesha L. Gerken, Defendant and

Mesha L. Gerken, Counter Plaintiff vs. Progressive Direct Insurance Company, d/b/a Progressive

Northern Insurance Company, Counter Defendant and Mesha L. Gerken, Brendan Starkey, and

Heather Starkey, Third-Party Plaintiffs vs. Domenic Charles Miles and Progressive Direct

Insurance Company, d/b/a Progressive Northern Insurance Company, Third-Party Defendants,

No. 1:19-cv-00864, (“Progressive v. Gerken”) pursuant to Federal Rule of Civil Procedure 42(a).

On November 22, 2019, U.S. District Judge Kenneth Gonzales, the presiding Judge in Progressive

v. Gerken, remanded that case to state court. (See Progressive v. Gerken, Doc. 28.) Because that
       Case 1:19-cv-00860-WJ-SCY Document 36 Filed 12/03/19 Page 2 of 2



case is no longer pending in this federal district court, it cannot be consolidated into this one.

Moreover, this Court agrees with the sound reasoning of Judge Gonzales and agrees that the

Motion to Remand (Progressive v. Gerken, Doc. 13) was rightly decided before the instant Motion

to Consolidate.

       THEREFORE, for all the reasons stated herein, Defendant’s Motion to Consolidate is

DENIED as moot.

       IT IS SO ORDERED.


                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
